Title: To George Washington from Robert Carter Nicholas, 20 February 1777
From: Nicholas, Robert Carter
To: Washington, George

 

Dear Sir.
Williamsburg [Va.], 20th Feby 1777

My Son, Majr Nicholas, of the 10th Regiment embodied in Virginia, will have the Honor of presenting you with this Letter. Presuming on the Intimacy & Frindship I have had the Pleasure of cultivating with you, I take the Liberty of recommending him to your Countenance & Civilities. He stept forth very young in the Service of his Country & I trust will ever continue warmly devoted to her truest Interest.
I have not yet heard whether you have been reimbursed the Money, which you so obligingly advanced Mr Otway Byrd on my Letter. I formerly desired the favr of you, as I had no Means of remitting it from hence, to furnish our Delegates with the Amount, &, at the same Time, requested them to discharge it.
Our Country, ever since the Operations of the War have been confined to the Northward, hath been almost entirely barren of every interesting Event. It is to your Quarter that we look with anxious Expectations; but our Accounts from thence are, in general, so very uncertain, that we know not what to rely on.
It was, I assure you, Sir, with the most heartfelt Satisfaction that I read your Relation of the happy Turn of our affairs & the glorious Success of yr Arms at Trenton, & I wish you to be persuaded that I was second to none of your Friends in the most cordial Gratulations on the joyful Occasion. Go on, my dear Sir, in compleating that illustrious Character, of which you have laid the broadest & most ample Foundation; &, that the Lord o Hosts may be graciously pleased to shield & defend you from all Dangers is the fervent Wish of Yr affte & very humble Servt

Ro. C. Nicholas

